In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 17-754V
                                     Filed: January 4, 2018
                                         UNPUBLISHED


    RONALD DEVINGO,
                                                            Special Processing Unit (SPU);
                        Petitioner,                         Damages Decision Based on Proffer;
    v.                                                      Influenza (Flu) Vaccine; Shoulder
                                                            Injury Related to Vaccine
    SECRETARY OF HEALTH AND                                 Administration (SIRVA)
    HUMAN SERVICES,

                       Respondent.


Carol L. Gallagher, Linwood, NJ, for petitioner.
Daniel Anthony Principato, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On June 8, 2017, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that he received an influenza vaccine on November 12, 2015,
and thereafter suffered from a shoulder injury related to vaccine administration
(“SIRVA”). Petition at 1. The case was assigned to the Special Processing Unit of the
Office of Special Masters.

        On January 4, 2018, a ruling on entitlement was issued, finding petitioner entitled
to compensation for his shoulder injury. On January 3, 2018 respondent filed a
combined Rule 4 report/proffer on award of compensation (“Rule 4/Proffer”) indicating
petitioner should be awarded $85,000.00. Rule 4/Proffer at 3. In the Rule 4/Proffer,
respondent represented that petitioner agrees with the proffered award. Based on the

1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify
and move to redact medical or other information, the disclosure of which would constitute an unwarranted
invasion of privacy. If, upon review, the undersigned agrees that the identified material fits within this
definition, the undersigned will redact such material from public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
record as a whole, the undersigned finds that petitioner is entitled to an award as stated
in the Rule 4/Proffer.


       Pursuant to the terms stated in the Rule 4/Proffer, the undersigned awards
petitioner a lump sum payment of $85,000.00 in the form of a check payable to
petitioner, Ronald Devingo. This amount represents compensation for all damages
that would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2